Exhibit 2   23
Exhibit 2   24
Exhibit 2   25
Exhibit 2   26
Exhibit 2   27
Exhibit 2   28
Exhibit 2   29
Exhibit 2   30
Exhibit 2   31
Exhibit 2   32
Exhibit 2   33
Exhibit 2   34
Exhibit 2   35
Exhibit 2   36
Exhibit 2   37
Exhibit 2   38
Exhibit 2   39
Exhibit 2   40
Exhibit 2   41
Exhibit 2   42
Exhibit 2   43
Exhibit 2   44
Exhibit 2   45
Exhibit 2   46
Exhibit 2   47
Exhibit 2   48
Exhibit 2   49
Exhibit 2   50
Exhibit 2   51
Exhibit 2   52
Exhibit 2   53
Exhibit 2   54
Exhibit 2   55
Exhibit 2   56
Exhibit 2   57
Exhibit 2   58
Exhibit 2   59
Exhibit 2   60
Exhibit 2   61
Exhibit 2   62
Exhibit 2   63
Exhibit 2   64
Exhibit 2   65
Exhibit 2   66
Exhibit 2   67
Exhibit 2   68
Exhibit 2   69
Exhibit 2   70
Exhibit 2   71
Exhibit 2   72
Exhibit 2   73
Exhibit 2   74
Exhibit 2   75
Exhibit 2   76
Exhibit 2   77
Exhibit 2   78
Exhibit 2   79
Exhibit 2   80
Exhibit 2   81
Exhibit 2   82
Exhibit 2   83
Exhibit 2   84
Exhibit 2   85
Exhibit 2   86
Exhibit 2   87
Exhibit 2   88
Exhibit 2   89
Exhibit 2   90
Exhibit 2   91
Exhibit 2   92
Exhibit 2   93
Exhibit 2   94
Exhibit 2   95
Exhibit 2   96
Exhibit 2   97
Exhibit 2   98
Exhibit 2   99
Exhibit 2   100
Exhibit 2   101
Exhibit 2   102
Exhibit 2   103
Exhibit 2   104
Exhibit 2   105
Exhibit 2   106
Exhibit 2   107
